DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Acknowledgment are made that this application claims the priority to the following:

    PNG
    media_image1.png
    83
    357
    media_image1.png
    Greyscale
.
Information Disclosure Statement
The information disclosure statement (IDS), dated 06/26/2019, 10/09/2019 and 05/18/2020, comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, they have been placed in the application file and the information therein has been considered as to the merits. 
Claim Rejections - 35 USC § 112 - Scope of Enablement 
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-15 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for treating or ameliorating pain with the peptide comprising the SEQ ID NO: 1, does not reasonably provide enablement for preventing the pain.  The specification does practice the invention commensurate in scope with these claims. 

	The factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988).  Among these factors are: (1) the nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.  
The meaning of “preventing” is completely eradicate the claimed pain, both existing as well as from the future occurrence. 
In an review article, Wolkerstorfer et al (Bioorganic & Medicinal Chemistry Letters, 2016, 26, 1103-1119) says that (i) pain is highly complex, heterogeneous and dynamic process characterized by specific patterns of phenotype sensory neuronal change, (ii) research in understanding the underlying mechanism behind pain has progressed rapidly during the last two decades, but despite these critical advances pain remains grossly undertreated and is frequently mistreated, and (iii) some pain states can now be controlled, yet there are still others which are far from being treatable. [see abstract and section “Final statement” in page 1118].
In an review article, Cole (Hospital Physician, June 2002, 23-30) says (i) pay is generally classified according to its location, duration, frequency, underlying cause, and intensity, and accordingly, classification of pain is complicated and can be a source of confusion for many clinicians [see section “CLASSIFYING PAIN” in page 23], (ii) no single therapeutic approach manages all types of pain for all types of patients under all clinical circumstances, and 
	Based on the above, it is known today that there are still no causal therapeutic approaches or cure for pain. Thus, it is not understood how one skilled in the art can reasonably establish the basis and the type of subject to which the instant peptides(s) can be administered in order to have the “prevention” or completely cure or eradication effect. 
 	The relative skill of those in the art of pharmaceuticals and the unpredictability of the pharmacy art are high. The specification does not provide any competent evidence or disclosed tests that are highly predictive for the preventive utility of the instant peptide(s).  
  	The specification provides the analgesic effects of polypeptide P5 (see Examples 3 and 4). However, there is no demonstrated correlation that the tests and results apply to the claimed preventive utility embraced by the instant claims.  
Since the efficacy of the claimed peptide(s) in preventing the pain mentioned above cannot be predicted from a priori but must be determined from the case to case by painstaking experimental study and when the above factors are weighed together, one of ordinary skill in the art would be burdened with undue "painstaking experimentation study" to use the invention commensurate in scope with the claims.
    	In addition, the specification provides no direction or guidance for determining the particular administrations (e.g., dosages, timing, administration routes, etc.) necessary to prevent the pain. The direction concerning preventing pain is found in the applicants’ specification, which merely describes well known methods of administering therapeutic agents. There are no guidelines for choosing a specific combination and determining the doses needed to prevent pain.  
In view of the above considerations, one of ordinary skill in the art would be presented with an unpredictable amount of research effort to identify which pain encompassed by the instant claims would have desired activity for preventing pain, each pathologically different as inferred in the claims and contemplated by the specification.
Genentech Inc. vs. Nova Nordisk states, "[A] patent is not a hunting license.  It is not a reward for a search but a compensation for its successful conclusion and ‘patent protection’ is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable” (42 USPQ 2d 1001, Fed. Circuit 1997. 
Claim Rejections - 35 USC § 112 – Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for the claimed product. The claim(s) contains subject matter which was not described in the specification in such a way 
The rejection is based on the requirement(s), i.e., the guidelines provided by the MPEP 2163.04. These are identification of the (A) claim limitations at issue and (B) establishing a prima facie case by providing reasons why a person skilled in the art at the time the application was filed would not have recognized that the inventor was in possession of the invention as claimed in view of the disclosure of the application as filed. The MPEP 2163 further provided or expanded the guidelines for the written description requirements. 
The independent claim 2 is drawn to a method of preventing, ameliorating or treating pain, comprising administering to a subject in need thereof a peptide comprising the amino acid sequence YEKLLDTEI (SEQ ID NO: 1) or a functional variant thereof or a pharmaceutical composition comprising the peptide. Claim 11 lim
The above claim is interpreted as a method of preventing or treating all possible types of pains by administering the SEQ ID NO:1 or variant, wherein the SEQ ID NO:1 is part of another ‘peptide’, which can have all possible amino acids without any length restrictions. Specification fails to define the ‘peptide’ (not chimeric peptide), specifically, its structural features. Based on the specification, the term “functional variant” refers to a variant having same or similar biological function and properties as its parent, that means it can be patentably distinct structure from the recited SEQ ID NO:1. 
In the above claim, there is a variability in the recited broadly claimed ‘pain’, ‘peptide’ and ‘functional variant’, in view of their breadth in the subject matter. In other words, pain can be any type of pain, peptide can be any peptide without any restrictions on its structural features 
So, the issue is in the breadth of the claimed subject matter. In its absence of clear definition or description, it makes the claimed method unpredictable, and cannot be envisioned by a skilled person in the art. In other words, the structure/function relationship for the claimed generic variables is not described in the specification. 
The specification, just exemplified with only one species, viz., peptide P5 (SEQ ID NO:3), which is a chimeric peptide of Tat peptide (SEQ ID NO:2) and YEKLLDTEI (SEQ ID NO:1). Though, the data is an optional, however, if there is an unpredictability in the species, then applicants need to describe these uncertainties for the claimed method, so that a skilled person can understand the claimed invention. So, the specification has not adequately shown sufficient examples for broadly claimed subject matter, to show possession of the invention as claimed. 
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application.  These include "level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient" (MPEP 2163).

The number of species that describe the genus must be adequate to describe the entire genus. However, if there is substantial variability, a large number of species must be described. 
The question is that with several possible amino acids, in all possible combinations, will the ‘peptide’ be capable of retain its printing property and treat all possible types of pains? Do applicants provide enough description for all the variables in the broadly claimed subject matter and their association towards the end property, so that a skilled person in the art understands the claimed invention? 
The further analysis for adequate written description considers, see MPEP 2163, the following: 
(A) Determine whether the application describes an actual reduction to practice of the claimed invention: 
Not provided. The claimed genus of peptides can generate thousands or more peptides, specifically in combination with functional variants, encompasses several of patentably distinct species. The physical and chemical properties expected to be drastically different for the resulted peptides, because the genus comprises huge variability in the variables with the claimed criteria. 
(B) If the application does not describe an actual reduction to practice, determine whether the invention is complete as evidenced by a reduction to drawings or structural chemical formulas that are sufficiently detailed to show that applicant was in possession of the claimed invention as a whole: 
The shown data in the specification for the claimed invention is exemplified with only one species, peptide P5 (SEQ ID NO:3), which is a chimeric peptide of Tat peptide (SEQ ID NO:2) and YEKLLDTEI (SEQ ID NO:1). That means specification fails to disclose representative number of species for the claimed genus of peptides, and not even explained the possible unpredictability among the sequences, though there are uncertainties among the properties of divergent peptides based on divergent amino acids present in it. 
Though, the data is an optional, however, if there is an unpredictability in the species, then applicants need to describe these uncertainties for the claimed method, so that a skilled person can understand the claimed invention. So, the specification has not adequately shown sufficient examples for broadly claimed subject matter, to show possession of the invention as claimed. 
(C) If the application does not describe an actual reduction to practice or reduction to drawings or structural chemical formula as discussed above, determine whether the invention has been set forth in terms of distinguishing identifying characteristics, such as structure/function correlations, as evidenced by other descriptions of the invention that are sufficiently detailed to show that applicant was in possession of the claimed invention: 
The broadly claimed subject matter can have all possible combination of amino acids in their sequences, and all possible pains, regardless their root cause.   
Protein chemistry is probably one of the most unpredictable areas of biotechnology.  Consequently, the effects of sequence dissimilarities upon protein structure and function cannot be predicted.  Bowie et al (Science, 1990, 247:1306-1310; available online for free) teach that an Bowie et al further teach that while it is known that many amino acid substitutions are possible in any given protein, the position within the protein's sequence where such amino acid substitutions can be made with a reasonable expectation of maintaining function are limited.  Certain positions in the sequence are critical to the three dimensional structure/function relationship and these regions can tolerate only conservative substitutions or no substitutions at all (column 2, page 1306).  The sensitivity of proteins to alterations of even a single amino acid in a sequence are exemplified by Burgess et al (J. Cell Biol. 111:2129-2138, 1990; available online) who teach that replacement of a single lysine reside at position 118 of acidic fibroblast growth factor by glutamic acid led to the substantial loss of heparin binding, receptor binding and biological activity of the protein and by Lazar et al (Mol. Cell. Biol., 8:1247-1252, 1988; available online) who teach that in transforming growth factor alpha, replacement of aspartic acid at position 47 with alanine or asparagine did not affect biological activity while replacement with serine or glutamic acid sharply reduced the biological activity of the mitogen.  These references demonstrate that even a single amino acid substitution will often dramatically affect the biological activity and characteristics of a protein. 
In an review article, Wolkerstorfer et al (Bioorganic & Medicinal Chemistry Letters, 2016, 26, 1103-1119) says that (i) pain is highly complex, heterogeneous and dynamic process characterized by specific patterns of phenotype sensory neuronal change, (ii) research in 
In an review article, Cole (Hospital Physician, June 2002, 23-30) says (i) pay is generally classified according to its location, duration, frequency, underlying cause, and intensity, and accordingly, classification of pain is complicated and can be a source of confusion for many clinicians [see section “CLASSIFYING PAIN” in page 23], (ii) no single therapeutic approach manages all types of pain for all types of patients under all clinical circumstances, and accordingly, various available options must be considered every time a physician attempts to control pain [see section “Overview under TREATING PAIN” in page 26]. 
In view of above evidences, applicants have claimed wide range of peptides and all possible combinations, for treating all possible pains, and so a skilled person in the art can expect unpredictability in the broadly claimed subject matter. There are no physical/chemical/structural features that applicants have tied to this property in a relevant teaching manner, making it impossible for an individual of ordinary skill in the art to determine which of the very large genus of claimed peptides would be effective.  Without a correlation between structure and function, the claims do little more than define the claimed invention by function.  That is not sufficient to satisfy the written description requirement.  
The above reasons are also applicable to the following dependent claims:
Claims 3, 4 and 11, limit the claims to the recited functional variants and conservative substitutions, as explained above, unpredictability can be expected in the variants with respect to 
Claims 5 and 6, limit the claims to a chimeric peptide, again the claim says chimeric peptide comprises the recited peptide, what else it comprises?  Claims are also unpredictable with respect to ‘pain’. Claim 5 is also broad with respect to internalization peptide and it does not define its structural features. 
Claims 7-10, limit to the recited pain(s), but the claims are unpredictable with respect to the peptide of claim 2 and the unpredictable is not described in the specification. 
Claims 12, limits to the definition of internalization peptide, which depends on claim 5, which says chimeric peptide comprises the recited peptide and internalization peptide, what else it comprises?  Claims are also unpredictable with respect to ‘pain’.
Claims 13-15, limits the cause of the pain and subject, still claims lack written description, as explained for the claim 2 above. 
Based on the above reasoning, applicants have failed to provide guidance or data or evidence as to how the skilled artisan would be able to extrapolate from the disclosed species to make and possibly use of the claimed invention. “A description of what a material does, rather than of what it is, usually does not suffice." Rochester, 358 F 3d at 923; Eli Lilly, 119 at 1568. Instead, the “disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described.”
Vas-Cath Inc. Mahurkar, 19 USPQ2d 1111, makes clear the "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of 
Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claimed subject matter and does not reasonably convey to one skilled in the relevant art that the inventors had possession of the entire scope of the claimed invention. 
Nonstatutory Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 2-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over the (i) claims 9, 11, 14-17 and 19-26 of copending US applications number 16/096,877 and (ii) claims 13 and 15-21 of copending US applications number 16/628,083. 
Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons: 
(i) claims of instant application are drawn to preventing or treating pain with the recited peptide(s), whereas claims of copending applications 16/096,877 and 16/628,083 are drawn to the method of treating or preventing pain and its causative conditions, and nervous system injure by administering the identical peptide(s) or its functional variants. The difference is instant claims are limited to pain, whereas claims of copending applications are limited pain caused by the recited conditions. However, dependent claims of instant application recite the conditions which cause the pain, and these conditions overlap with the conditions of copending application. 
The difference, however, does not constitute a patentable distinct, because of overlap of the scope of subject matter, in the claims of copending US patent applications and instant claims, and therefore obvious. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDHAKAR KATAKAM whose telephone number is (571)272-9929.  The examiner can normally be reached on 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SUDHAKAR KATAKAM
Primary Examiner
Art Unit 1658



/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658